Citation Nr: 1205354	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in September 2009.

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In November 2007, a VCAA letter was issued to the Veteran with regard to his claim of service connection for bilateral hearing loss.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records and a post-service private audiological examination report.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In January 2008, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2008 opinion considered all of the pertinent evidence of record, to include service treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Board therefore finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2011). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran served in the United States Army.  The Veteran's DD Form 214 reflects that his military occupational specialty was auto parts specialist and the related civilian occupation was stock clerk.  He had 1 year, 4 months, and 21 days of foreign and/or sea service 

The Veteran underwent audiometric testing in November 1966 for pre-induction purposes.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
15
15
5


Service treatment records are negative for pertinent complaints or findings pertaining to hearing loss.  On audiometric testing conducted in April 1969 for separation purposes, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10

15
LEFT
10
10
10

15

On a February 1971 Report of Medical History completed by the Veteran, he checked the 'No' box for 'hearing loss.'  

In September 2007, the Veteran filed a claim of service connection for bilateral hearing loss.  

In September 2007, the Veteran underwent a private audiological evaluation.  Such evaluation shows hearing loss as confirmed by a January 2008 VA examiner; however, the numerical values of the puretone findings are not recorded.

In January 2008, the Veteran underwent a VA audiological evaluation.  The examiner noted review of the claims file.  The examiner noted that hearing was within normal limits in 1966 and 1969.  The examiner noted that the September 2007 report showed bilateral hearing loss similar to the results on VA examination.  The examiner stated that while noise exposure cannot be ruled out as a possible causative factor for the Veteran's hearing loss, the flat pattern of the loss does not strongly suggest loss due to noise exposure.  The opinion was based on the fact that the Veteran's hearing was within normal limits (for frequencies tested) at the time of separation from service, and given the lack of any frequency specific testing from the year after service indicating that a hearing loss had manifested to a compensable degree of severity by that time, it can be stated that the Veteran's current hearing loss is less likely as not due to noise exposure in the military.  

As detailed, service treatment records are negative for hearing loss.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, hearing loss was not shown until the September 2007 private audiological evaluation, and confirmed at the January 2008 VA examination.  Thus, hearing loss is not shown until over 38 years after separation from service.  The Board finds an absence of any documented subjective complaints of hearing loss, and objective findings of hearing loss for over three decades after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  

Likewise, the Veteran was afforded a VA audiological examination in January 2008, and the VA examiner interviewed and examined the Veteran, and reviewed and summarized the in-service findings and post-service audiological findings, and opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder.  The opinion of the January 2008 VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements of noise exposure credible based on his experiences of serving in the Army.  The Board concedes that the Veteran had noise exposure during his period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that the Veteran had noise exposure during service, the fact remains that his hearing was normal during service, and hearing loss was not shown until decades after separation from service.  The January 2008 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss is not due to noise exposure in service.  

To the extent the Veteran is claiming that he experienced difficulty hearing since service, he is competent to attest to this.  However, those assertions are not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hearing loss in service, no documented complaints or findings of hearing loss until many years after separation from service, and a VA medical opinion to the effect that such current hearing loss is not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

A November 1966 Report of Medical History completed by the Veteran for pre-induction purposes reflects that he checked the 'Yes' box for 'arthritis or rheumatism.'  He reported transient knee aches.  The examiner noted NDQ, not disqualifying.  A November 1966 examination report conducted for pre-induction purposes reflects that the Veteran's knees were stable to examination.  His 'lower extremities' were clinically evaluated as normal.  

A June 1967 x-ray examination was within normal limits.  An August 1967 clinical record reflects that the Veteran complained that his knees were hurting; he was referred to the orthopedic clinic.  An August 8, 1967 orthopedic clinical record reflects that the Veteran injured the right knee two years prior when he fell on it while playing basketball.  Since that time he complained of pain across the knee and locking of the knee.  He stated that since he has been in the Army, walking, running, marching causes pain in the knees.  On physical examination, no disease was found.  An August 11 entry reflects that the Veteran had lax ligaments in the knees and elbows, likely very mild.  There is no treatment for this and it is not disqualifying.  He was told he would have achy knees when he runs.  X-ray examinations of the knees conducted in August 8 and August 28, 1967 were negative.  An August 28 orthopedic clinical entry reflects a diagnosis of mild medial and collateral lateral right knee.  A change of military occupational specialty was recommended.  An August 1967 physical profile record reflects that the Veteran's "knees hurt."  A change in military occupational specialty was recommended.  A November 1967 physical profile record reflects bilateral knee swelling and pain.  The Veteran was instructed to not run over 1/2 mile, perform knee bends, and crawl.  In January 1968, the Veteran requested reevaluation of his knees.  It was noted that his knee disabilities existed prior to service secondary to sports trauma, and his disabilities were aggravated in service.  On physical examination, he essentially had normal knees except mild lateral instability of the right knee.  A June 1968 physical profile record reflects lateral instability of the right knee, and he was instructed not to run, jump or stand for a prolonged period (over 2 hours); not to perform deep knee bends; and, to not crawl.  

On an April 1969 Report of Medical History, the Veteran checked the 'Yes' box for 'swollen or painful joints' but checked the 'No' box for '"trick" or locked knee.'  The examiner noted painful right and left knee in 1968.  An April 1969 examination performed for separation purposes reflects that his 'lower extremities ' were clinically evaluated as normal.  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, temporary flare-ups during service of the symptoms of a disability, without overall worsening of the condition itself, do not constitute aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

In light of the notations pertaining to the knees noted at the time of the pre-induction examination, the complaints and treatment related to the knees sought during service, and the lay statements of the Veteran pertaining to injury and aggravation, the Board has determined that the Veteran should undergo a VA examination to determine the nature and etiology of his left and right knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify the places at which he has received treatment for any knee complaints since service, copies of the records of which then should be sought.  

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any left and right knee disabilities.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

a)  Please identify all disabilities of the left and right knees; 

b)  For any left knee disability found, did it have its onset in service, or if it pre-existed service, did it undergo an increase in disability during active service beyond any natural progress;

c)  For any right knee disability found, did it have its onset in service, or if it pre-existed service, did it undergo an increase in disability during active service beyond any natural progress. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service examinations and lay statements of the Veteran.

2.  Upon completion of the above, adjudicate entitlement to service connection for left and right knee disabilities.  If either of the benefits sought are not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


